Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 19, 21, 24-25, 29-31, 34, 38, 56 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medles (US 20190103945) in view of You (US 20170317794).
With respect to independent claims:
Regarding claim(s) 1/19/38/56, Medles teaches A wireless device ([0031], UE) comprising memory operable to store instructions and processing circuitry operable to execute the instructions, whereby the wireless device is operable to: 
determine a predetermined configuration according to which to transmit uplink data ([0042], “The UE may be configured to perform an initial data transmission on the HARQ process associated with the SPS resources.”) and one or more repetitions of the uplink data ([0042], “The UE may be further configured to transmit the subsequent data repetitions on the SPS resources defined by the repetition pattern.”); 
determine a cyclic shift for one or more reference signals transmitted with ... the one or more repetitions of the uplink data ([0031], “the UE may be configured to determine a cyclic shifted version of a base sequence ... The UE may generate the reference signal based on the cyclic shifted version of the base sequence ... The UE may be configured to transmit the data repetition along with the reference signal on the SPS resource.”); and 
transmit the uplink data ([0042], “The UE may be configured to perform an initial data transmission.”), the one or more repetitions ([0031], “the UE may be configured to transmit each data repetition along with a repetition index or a repetition identifier (ID).”), and the one or more references signals to a network node ([0031], “The UE may be configured to transmit the data repetition along with the reference signal.”), wherein the uplink data and the one or more repetitions are transmitted according to the predetermined configuration ([0042], “The UE may be configured to perform an initial data transmission on the HARQ process associated with the SPS resources ... The UE may be further configured to transmit the subsequent data repetitions on the SPS resources defined by the repetition pattern.”), and wherein the one or more references signals are transmitted according to the cyclic shift ([0031], “The UE may generate the reference signal based on the cyclic shifted version of the base sequence ... The UE may be configured to transmit the data repetition along with the reference signal on the SPS resource ... The reference signal may also be used for channel estimation.”).
	However, Medles does not specifically disclose determine a cyclic shift for one or more reference signals transmitted with the uplink data.  
In an analogous art, You discloses determine a cyclic shift ([0120], “The UL UE-RS is defined by a cyclic shift α of the basic sequence r.sub.u,v(n) according to a predetermined rule.”) for one or more reference signals transmitted with the uplink data ([0114], “Uplink data may be transmitted on the PUSCH in the data region of the UL subframe. A DM RS (Demodulation Reference Signal), which is a reference signal (RS) for demodulating the uplink data, may be transmitted together with uplink data in the data region of the UL subframe.”) ... and
wherein the one or more references signals are transmitted according to the cyclic shift ([0120], “The UL UE-RS is defined by a cyclic shift α of the basic sequence r.sub.u,v(n) according to a predetermined rule.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Medles to specify cyclic shift for uplink data as taught by You. The motivation/suggestion would have been because there is a need to differentiate uplink data. 

With respect to dependent claims:
Regarding claim(s) 21, Medles teaches wherein the number of the one or more reference signals in the uplink data transmitted ([0030], “The UE may be configured to transmit K repetitions in total for the uplink data to the network node. With the knowledge of the repetition index N (e.g., current repetition index N≤K.”) is less than a number of the one or more repetitions ([0030], “N≤K”).
Regarding claim(s) 24/25/59, Medles teaches wherein the predetermined configuration is based on information signaled from the network node ([0040], “The UE may be configured to determine a free HARQ process from the multiple HARQ processes specified for the SPS occasions to perform an initial data transmission. The association between the SPS resources and the HARQ process IDs may be either explicitly specified by the network node.” And [0041], “The UE may be configured to transmit the data repetitions according to the repetition pattern. The repetition pattern may be either explicitly specified by the network node.”). 
Regarding claim(s) 29, Medles teaches wherein the one or more repetitions correspond to K-1 repetitions and K is an integer greater than or equal to 2 ([0030], “The UE may be configured to transmit K repetitions in total for the uplink data to the network node.”).
Regarding claim(s) 30, Medles teaches wherein the one or more repetitions correspond to K-1 repetitions and K is an integer equal to 2, 3, or 4 ([0030], “The UE may be configured to transmit K repetitions in total for the uplink data to the network node.”).
Regarding claim(s) 31, Medles teaches wherein the one or more reference signals are Demodulation Reference Signals ([0031], “The reference signal may comprise a demodulation reference signal (DMRS) based on the cyclic shifted version of the base sequence.”).
Regarding claim(s) 34, Medles teaches wherein the uplink data and the one or more repetitions are transmitted consecutively in time ([Fig.5]).

Claim(s) 20 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medles in view of You, and further in view of Kim (US 20170215201).
Regarding claim(s) 20/57, Kim teaches wherein determining the reference signal cyclic shift is based on the predetermined configuration ([0445], “information about a predetermined” cyclic shift value “or the pattern of the CS value may be transmitted to UE through RRC signaling.”) .
	Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Medles to specify reference signal cyclic shift as taught by Kim. The motivation/suggestion would have been because there is a need to identify DMRS. 
	
Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medles in view of You, and further in view of Mu (US 20190230630).
Regarding claim(s) 26, Mu teaches wherein the predetermined configuration is chosen from a set of transmission pattern configurations ([0006], “selecting one of a plurality of repetition patterns as a repetition pattern of uplink data; explicitly or implicitly notifying a base station of the selected repetition pattern by the uplink data.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Medles to specify selecting a transmission pattern as taught by Mu. The motivation/suggestion would have been because there is a need to differentiate from other transmission patterns. 
Regarding claim(s) 27, Mu teaches the predetermined configuration is chosen from a set of transmission pattern configurations ([0006], “selecting one of a plurality of repetition patterns as a repetition pattern of uplink data; explicitly or implicitly notifying a base station of the selected repetition pattern by the uplink data.”); and 
the predetermined configuration is uniquely identifiable out of the set of transmission pattern configurations by the network node receiving the transmitted uplink data ([0009], “configured to determine a repetition pattern of the uplink data according to information included in the uplink data or a transmitting manner of the uplink data.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Medles to specify selecting a transmission pattern as taught by Mu. The motivation/suggestion would have been because there is a need to differentiate from other transmission patterns. 

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medles in view of You, and further in view of Malladi (US 20090073955).
Regarding claim(s) 28, Malladi teaches wherein the wireless device is further operable to remove one of the one or more reference signals from the transmitted uplink data based on the presence of a sounding reference signal in a subslot used for the transmission ([0068], “a RS symbol can be removed and the SRS added in its place in the slot where the SRS is detected.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Medles to specify detecting a SRS as taught by Malladi. The motivation/suggestion would have been because there is a need to adding a SRS. 
	
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medles in view of You, and further in view of Eriksson (US 20150305063).
Regarding claim(s) 32, Medles teaches wherein the uplink data and the one or more repetitions transmitted to the network node comprises N number of resource units ([0042], “The UE may be configured to perform an initial data transmission.” And [0031], “the UE may be configured to transmit each data repetition.”).
However, Medles does not teach N number of, wherein N is equal to or greater than a guaranteed number.
In an analogous art, Eriksson discloses N number of, wherein N is equal to or greater than a guaranteed number ([0030], “At least a minimum number of resource units are reserved for allocation by the user data.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Medles to specify guarantee data symbols as taught by Eriksson. The motivation/suggestion would have been because there is a need to reserve enough data symbols for the UE to ensure quality of service. 

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medles in view of You, and further in view of Das (US 20080144582).
Regarding claim(s) 33, Das teaches uplink transmission is transmitted with a code rate equal to or less than a guaranteed code rate ([0063], “code rate less than or equal to the maximum code rate may be chosen for uplink transmission.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Medles to specify guarantee code rate as taught by Das. The motivation/suggestion would have been because there is a need to transmit data within a maximum transmit power. 

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medles in view of You, and further in view of Jeon (US 20190097762).
Regarding claim(s) 35, Jeon teaches wherein the uplink data and the one or more repetitions are not transmitted consecutively in time ([0224], “The radio resources used for initial transmission and repetition may or may not be contiguous in time.”). .
	Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Medles to specify initial transmission and repetition as taught by Jeon. The motivation/suggestion would have been because there is a need to “allow time diversity.” ([0248], Jeon) 

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medles in view of You, and further in view of Park (US 20210185706).
Regarding claim(s) 36, Park teaches wherein the one or more reference signals are aligned within the uplink data and the one or more repetitions, wherein the alignment is not based on the cyclic shift determined for the one or more reference signals ([0403], “a DMRS sequence may be mapped so that it is always aligned with a PUSCH-scheduled lowest-indexed PRB. On the contrary, the DMRS sequence may be mapped so that it is aligned with a PUSCH-scheduled highest-indexed PRB.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Medles to specify aligning uplink transmission with reference signal as taught by Park. The motivation/suggestion would have been because there is a need to reduce overhead. 

Claim(s) 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medles in view of You, and further in view of Hosseini (US 20180288771).
Regarding claim(s) 58, Hosseini teaches wherein the cyclic shift is based on the predetermined configuration of the uplink data and the one or more repetitions ([0077], “the scrambling sequence or cyclic shift may depend on whether it is used for an initial transmission or a retransmission.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Medles to specify cyclic shift as taught by Hosseini. The motivation/suggestion would have been because there is a need to apply different cyclic shift values based on initial transmission and retransmission. 

Allowable Subject Matter
Claim(s) 22-23 and 60-61 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 06/22/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues (Remark page 11, 1st paragraph)
“In Medles, the cyclic shifter version is for a base sequence of an uplink data. In contrast, the "cyclic shift [is] for one or more references." It seems that the Office Action is mapping the claimed one or more reference signals with Medles's base sequence. However, the base sequency is merely a repetition pattern and does not disclose, teach, or suggest the claimed "one or more reference signals." Therefore, Medles does not disclose, teach, or suggest "determining a cyclic shift for one or more reference signals transmitted with ... the one or more repetitions of the uplink data," as recited in Claim 1.”

Examiner respectfully disagrees.
Examiner cited teaching from [0031, Medles], which discloses the UE determines “a cyclic shifted version of a base sequence,” and the UE generates a “reference signal based on the cyclic shifted version of the base sequence. The reference signal may comprise a demodulation reference signal (DMRS) based on the cyclic shifted version of the base sequence.” So, the reference signal is generated based on the cyclic shifted version, and the cyclic shift version is determined by the UE.

Regarding claim 1, Applicant argues (Remark page 11, 2nd paragraph)
“However, first, the uplink data in paragraph 114 is not the same or related to the uplink data in paragraph 120 of You. The Office Action has not shown how or why the uplink data in paragraph 114 is the same or related to the uplink data in paragraph 120 of You. These fragmented portions of You are indeed directed to different topics. Second, You does not disclose, teach, or suggest that the cyclic shift is 'for one or more reference signals," as recited in Claim 1”

Examiner respectfully disagrees.
Examiner cited teachings from  [0120, You], which discloses cyclic shift of a sequence is needed for generating a reference signal, and [0114, You] discloses DMRS is transmitted within data region of a UL subframe, which is PUSCH. 
Further teachings from [0191, You], which discloses a DMRS sequence is needed for the DMRS associated with the PUSCH, and a “cyclic shift” value is applied to the DMRS sequence. In other words, cyclic shift of the DMRS sequence is determined for the DMRS, the DMRS is transmitted according to the “cyclic shift” value.
Based on the foregoing reasoning, the rejection of each independent claim is sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411